DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/08/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening” recited in line 14 of claim 1, must be shown/labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 22 and 27 are objected to because of the following informalities:
In claim 22, line 3, “a lower cover located” should read “a lower cover are located”.
In claim 27, lines 4-5, “the seal sidewall being between” should read “the seal sidewall being located between”.
In claim 27, line 6, “the bottom wall being between” should read “the bottom wall being located between”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The portion of the preamble of claims 18-34 “a no larger than medium-sized appliance” recites a relative term which renders the claim indefinite. The term “medium-sized” is not defined by the claim. The specification discloses examples as “wet and dry vacuum cleaners”, however since these devices come in different sizes, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Also by reciting “a no larger than medium-sized appliance”, creates some ambiguity since it is unclear if the invention is designed to be only used in appliances of the recited size only and/or if it is not capable of being applied into a small or large appliance. For examination purposes this limitation will be construed as to refer to a “wet and dry vacuum cleaner”.

In claims 18 and 19, the limitation “door-shaped structure” is unclear, because it appears to imply that the recited structure has a rectangular shape since this is the most common door shape. However, based on the shape of the elastic supporting portion “154” shown in figure 11, this is clearly not the case. For examination purposes, this limitation will be construed as to refer to “arched door shaped structure”.

In claim 21, the limitation “the door shaped portion” is unclear since it is uncertain if it refers to the same “door-shaped structure” recited in claims 18 and 19. For examination purposes this limitation will be construed as to refer to the same “door-shaped structure” recited before.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, 22, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Berfield et al. (US 4,797,072, hereinafter “Berfield”) in view of Jeon et al. (EP 2241760, hereinafter “Jeon”).

Regarding claim 18, Berfield discloses a packing and mounting mechanism for a motor in a no larger than medium-sized appliance (col. 1, lines 5-9; see also col. 10, lines 31-68, col. 11, lines 1-53, fig. 16), comprising: 
a housing (300, 316);
a motor (281) in the housing (300, 316); 
a motor seat (330) supporting the motor (281), the motor (281) being axially disposed between the housing (300, 316) and the motor seat (330); 
at least one isolating cover (336) located inside the housing (300, 316); 
a motor chamber (see fig. 16) for receiving the motor (281) being defined among the housing (300, 316), the motor seat (330), and the isolating cover (336); 
an axial mating clearance (under “338”) defined between the isolating cover (336) and the motor seat (330); and a first seal (340, col. 11, lines 40-41) located and axially-mated in the axial mating clearance (under “338”).

    PNG
    media_image1.png
    444
    620
    media_image1.png
    Greyscale


Berfield does not disclose the first seal having an elastic supporting portion, a cross section of the elastic supporting portion having a door-shaped structure, the elastic supporting portion defining an opening facing an axial direction of the motor.


However, Jeon teaches (see figs. 6-7, [0070-0096]) a first seal (200), located between a cover (100) and a motor seat (400), having an elastic supporting portion (primary portion anchoring on “400” thus supporting “100”, see portion inside square on annotated fig. 7), a cross section of the elastic supporting portion having a door-shaped structure, the elastic supporting portion (see annotated fig. 7) defining an opening facing an axial direction (see annotated figs. 6-7) of a motor (13).

    PNG
    media_image2.png
    410
    696
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Berfield’s mechanism, the recited arrangement, in order to provide a double sealing structure that helps inhibit vibration and noise, as taught by Jeon ([0073-0074], [0091]).

Regarding claim 19, Berfield in view of Jeon discloses the packing and mounting mechanism for a motor in a no larger than medium-sized appliance according to claim 18. Berfield does not disclose that the first seal has an inner side wall, an outer side wall opposite the inner side wall and at a certain distance from the inner side wall, and a top wall for connecting the inner side wall and the outer side wall; the inner side wall, the outer side wall, and the top wall together configured as the door- shaped structure and defining an opening. 
 
However, Jeon further discloses (see fig. 7) that the first seal (200) has an inner side wall (232), an outer side wall (231) opposite the inner side wall (232) and at a certain distance (see fig. 10) from the inner side wall (232), and a top wall (located between “233” & “237”) for connecting the inner side wall (232) and the outer side wall (231); the inner side wall (232), the outer side wall (231), and the top wall (located between “231” & “232”) together configured as the door-shaped structure (substantially resembling a door frame, as best understood, see 112 claim rejection) and defining an opening (where “402” is inserted).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the mechanism of Berfield in view of Jeon, the recited arrangement, in order to provide a double sealing structure that helps inhibit vibration and noise, as taught by Jeon ([0073-0074], [0091]).

Regarding claim 20, Berfield in view of Jeon discloses the packing and mounting mechanism for a motor in a no larger than medium-sized appliance according to claim 19. Berfield does not disclose wherein the top wall has a portion extending radially away from the opening.  

However, Jeon further discloses (see fig. 7) that the top wall (TW, see annotated fig. 7) has a portion (middle portion between “232” & “236”) extending radially away from the opening (233).  

    PNG
    media_image3.png
    459
    496
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the mechanism of Berfield in view of Jeon, the recited arrangement, in order to provide a double sealing structure that helps inhibit vibration and noise, as taught by Jeon ([0073-0074], [0091]).

Regarding claim 22, Berfield in view of Jeon discloses the packing and mounting mechanism for a motor in a no larger than medium-sized appliance according to claim 18. Berfield further discloses (see fig. 16) that the at least one isolating cover includes a first isolating cover (336), the first isolating cover (336) and a lower cover (352) located inside the housing (300, 316), the first isolating cover (336) being disposed on a radial periphery of the motor (281), the lower cover (352) being disposed on a lower part and a radial periphery (see fig. 16) of the motor seat (330), the motor chamber (MC, see annotated fig. 16) being formed among the housing (300, 316), the motor seat (330), and the first isolating cover (336), an outer chamber (A and/or B, see annotated fig. 16) isolated from the motor chamber (MC) being formed among the motor seat (330), the first isolating cover (336), and the lower cover (352), the axial mating clearance (under “338”) being located between the first isolating cover (336) and the motor seat (330).  
Regarding claim 33, Berfield in view of Jeon discloses the packing and mounting mechanism for a motor in a no larger than medium-sized appliance according to claim 18. Berfield further discloses that the motor seat has a mounting portion, the mounting portion having a first side and a second side opposite the first side, the motor being disposed on the first side, a static impeller being disposed on the second side, the motor having an output shaft, a dynamic impeller being disposed on the output shaft, the static impeller being on a periphery of the dynamic impeller.

Although in the recited embodiment (shown in fig. 16) Berfield does not disclose that the motor seat (330) has a mounting portion (MP, see annotated fig. 16), the mounting portion (MP) having a first side (upper side) and a second side (lower side) opposite the first side (upper side), the motor (281) being disposed on the first side (upper side), the motor (281) having an output shaft (OS, see annotated fig. 16), a dynamic impeller (282) being disposed on the output shaft (OS).

Berfield does not disclose in the recited embodiment (fig. 16) a static impeller being disposed on the second side, the static impeller being on a periphery of the dynamic impeller.

However, Berfield further discloses in another embodiment (fig. 15) a static impeller (266) being disposed on the second side (lower side of motor seat “270”), the static impeller (266) being on a periphery of a dynamic impeller (252).

    PNG
    media_image4.png
    588
    745
    media_image4.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the mechanism of Berfield in view of Jeon, the recited arrangement, as taught by Berfield (see figs. 15-16), since the static impeller would function as a diffuser which would provide better heat exchange and distribute the airflow evenly in the desired directions.

Regarding claim 34, Berfield in view of Jeon discloses the packing and mounting mechanism for a motor in a no larger than medium-sized appliance according to claim 18. Berfield further discloses that  the no larger than medium-sized appliance is one of a wet and dry vacuum cleaner (“vacuum cleaner”, col. 1, lines 5-9), a water aspirator, a water pump, or a humidifier.

Claims 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Berfield (US 4,797,072) in view of Jeon (EP 2241760), as applied to claim 22 rejection, and further in view of He et al. (CN 104997463, hereinafter “He”, English translation attached herein).

Regarding claim 26, Berfield in view of Jeon discloses the packing and mounting mechanism for a motor in a no larger than medium-sized appliance according to claim 22, but does not disclose wherein a sealing gasket is located between the first isolating cover and the lower cover, the first isolating cover having a first isolating cover inner edge and a first isolating cover outer edge, the lower cover having a peripheral portion on a periphery of the motor seat and an end portion on an axial end face of the motor seat, the peripheral portion defining a receiving groove for receiving the sealing gasket, the first isolating cover outer edge abutting the sealing gasket.

However, He teaches (see fig. 1, page 4, para. 4-7) a sealing gasket (85) located between an isolating cover (60) and a lower cover (20), the isolating cover (60) having an isolating cover inner edge (IE, see annotated fig. 1) and an isolating cover outer edge (OE, see annotated fig. 1), the lower cover (20) having a peripheral portion on a periphery of a motor seat (30) and an end portion on an axial end face (31) of the motor seat (30), the peripheral portion defining a receiving groove (21) for receiving the sealing gasket (85), the isolating cover outer edge (OE) abutting the sealing gasket (85).

    PNG
    media_image5.png
    662
    612
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the mechanism of Berfield in view of Jeon, the recited arrangement, in order to improve the connection tightness between the housing elements, as taught by He (page 4, para. 5). 
Regarding claim 32, Berfield in view of Jeon discloses the packing and mounting mechanism for a motor in a no larger than medium-sized appliance according to claim 22, but does not disclose wherein a third seal is located between the housing and the motor, the third seal having a vertical edge and at least one lip edge disposed at an angle to the vertical edge, the lip edge and the vertical edge forming a third lip opening, the vertical edge being disposed on and abutting a periphery of the motor, the lip edge abutting the housing, the third lip opening facing the motor chamber.

However, He teaches (see fig. 1, page 4, para. 4-7) a seal (81) located between a housing (60) and a motor (40), the seal (81) having a vertical edge (VE, see annotated fig. 1) and at least one lip edge (LE, see annotated fig. 1) disposed at an angle to the vertical edge (VE), the lip edge (LE) and the vertical edge (VE) forming a lip opening (where “50” is inserted, see “LO” on annotated fig. 1), the vertical edge (VE) being disposed on and abutting a periphery of the motor (40), the lip edge (LE) abutting the housing (60), the lip opening (LO) facing the motor chamber (92).

    PNG
    media_image6.png
    662
    612
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the mechanism of Berfield in view of Jeon, the recited arrangement, in order to improve the connection tightness between the housing elements, as taught by He (page 4, para. 5). 
Allowable Subject Matter

Claims 23-25 and 27-31 are objected to as being dependents upon a rejected claim, but would be allowable if rewritten in independent forms including all of the limitations of the base claim and all the intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 23, the specific limitations of “wherein a radial mating clearance is formed between the first isolating cover and the motor seat, the first seal includes a first sealing portion in the radial mating clearance and a second sealing portion in the axial mating clearance, the elastic supporting portion being disposed on the second sealing portion” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 24-25 are also objected due to their dependency on claim 23.
Regarding claim 27, the specific limitations of “wherein a second seal is located between the motor seat and the lower cover, the second seal has a seal side wall and a bottom wall, the seal side wall being disposed on a periphery of the motor seat, the seal side wall being between the motor seat and a peripheral portion of the lower cover, and the bottom wall being between an end face of the motor seat and an end portion of the lower cover” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 28-29 are also objected due to their dependency on claim 27.
Regarding claim 30, the specific limitations of “wherein a second seal is located between the isolating cover and the motor seat; and further including a follow-up rotation preventing structure for preventing other parts of the motor except a rotor, the motor seat, and the second seal from rotating; the follow-up rotation preventing structure including a first mating portion disposed on the isolating cover, a second mating portion disposed on the second seal, and a third mating portion disposed on the motor seat, wherein every two of the mating portion, the second mating portion, and the third mating portion are mated with each other” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 31 is also objected due to its dependency on claim 30.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/MAGED M ALMAWRI/               Primary Patent Examiner, Art Unit 2834